




 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August ____,
2008, by and among Platina Energy Group, Inc, a Delaware corporation, with
headquarters located at 14850 Montfort Drive, Suite 131, Dallas, Texas 75254
(the “Company”), and Trafalgar Capital Specialized Investment Fund, Luxembourg  
( “Buyer”).
 
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, and the Buyer shall purchase One Million Two Hundred Thousand Dollars
($1,200,000) of a secured promissory note that is convertible to shares of the
Company’s common stock in accordance with its terms (the “Note”), which shall be
convertible into shares of the Company’s common stock, par value $.001 (the
“Common Stock”) (as converted, the “Conversion Shares”) of which One Million Two
Hundred Thousand Dollars ($1,200,000) shall be funded on the date hereof (the
“Closing”), for a total purchase price of One Million Two Hundred Thousand
Dollars ($1,200,000), (the “Purchase Price”) Buyer; and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Investor
Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act and the rules and
regulations promulgated there under, and applicable state securities laws; and
 
WHEREAS, the proceeds of the sale of the Note contemplated hereby shall be held
in escrow pursuant to the terms of an escrow agreement substantially in the form
of the Escrow Agreement attached hereto as Exhibit B (the “Escrow Agreement”);
and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions substantially in the form attached hereto as Exhibit C (the
“Irrevocable Transfer Agent Instructions”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Security Agreement
substantially in the form attached hereto as Exhibit D (the “Security
Agreement”) pursuant to which the Company has agreed to provide the Buyer a
security interest in Pledged Collateral (as this term is defined in the Security
Agreement dated the date hereof) to secure Company’s obligations under this
Agreement, the Note, the Investor Registration Rights Agreement, the Irrevocable
Transfer Agent Instructions and the Security Agreement (collectively, the
“Transaction Documents”) or any other obligations of the Company to the Buyer;
and
 

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:
 
1.      PURCHASE AND SALE OF NOTE.
 
(a)           Purchase of Note.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, Buyer agrees to purchase at the Closing
(as defined herein below) and the Company agrees to sell and issue to Buyer, at
the Closing, Notes in an aggregate amount of One Million Two Hundred Thousand
Dollars ($1,200,000.00) (the “Purchase Price”).  Prior to execution hereof by
the Buyer, the Buyer shall wire transfer the Purchase Price required for the
Closing to “James G. Dodrill II, P.A. as Escrow Agent for Platina
Energy/Trafalgar Capital Investment Fund”, which amount shall be held in escrow
pursuant to the terms of the Escrow Agreement (as hereinafter defined) and
disbursed in accordance therewith.
 
(b)           Closing Date.  The Closing of the purchase and sale of the Note
shall take place at 10:00 a.m. Eastern Standard Time on the date hereof, subject
to notification of satisfaction of the conditions to the Closing set forth
herein and in Sections 6 and 7 below (or such later date as is mutually agreed
to by the Company and the Buyer) (the “Closing Date”).  The Closing shall occur
on the Closing Date at the offices of James G. Dodrill II, P.A., 5800 Hamilton
Way, Boca Raton, FL  33496 (or such other place as is mutually agreed to by the
Company and the Buyer).
 
(c)           Escrow Arrangements; Form of Payment.  The full amount of the
Purchase Price shall be deposited in an escrow account with James G. Dodrill II,
P.A., as escrow agent (the “Escrow Agent”) prior to the execution
hereof.  Subject to the satisfaction of the terms and conditions of this
Agreement, on the Closing Date, (i) the Escrow Agent shall deliver to the
Company in accordance with the terms of the Escrow Agreement that portion of the
Escrow Funds (as that term is defined in the Escrow Agreement) equal to the
gross amount of the Note being purchased by the Buyer (minus the fees and
expenses as set forth herein which shall be paid directly from the Escrow Funds
at the Closing) by wire transfer of immediately available funds and (ii) the
Company shall deliver to Buyer, the Note, duly executed on behalf of the
Company.
 
(d)           The Debentures shall contain provisions that provide that in the
event the Euro strengthens against the U.S. Dollar during the life of the
Debenture, the Buyer shall be afforded an adjustment to compensate for any such
movement in either conversions or redemptions.
 


 
2.      BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Buyer represents and warrants, severally and not jointly, that:
 
(a)                 Investment Purpose.  Buyer is acquiring their interest in
the  Note and, upon conversion of such interest in the Note, the Buyer will
acquire the Conversion Shares then
 

 
2

--------------------------------------------------------------------------------

 

issuable, for its own account for investment only and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, that by making the representations herein, such Buyer reserves the
right to dispose of the Conversion Shares at any time in accordance with or
pursuant to an effective registration statement covering such Conversion Shares
or an available exemption under the 1933 Act.
 
(b)                 Accredited Investor Status.  Buyer is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D.
 
(c)                 Reliance on Exemptions.  Buyer understands that the
interests in the Note are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire such securities.
 
(d)                 Information.  Buyer and its advisors and counsel, if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information deemed by such Buyer to be material to
making an informed investment decision regarding the purchase of their interest
in the Note and the Conversion Shares, which have been requested by such
Buyer.  Buyer and its advisors, if any, have been afforded the opportunity to
ask questions of the Company and its management.  Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below.  Buyer understands that its investment in the Note and the Conversion
Shares involves a high degree of risk.  Buyer is in a position regarding the
Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment.  Buyer has
sought such accounting, legal and tax advice, as it has considered necessary to
make an informed investment decision with respect to its acquisition of the Note
and the  Conversion Shares.
 
(e)                 No Governmental Review.  Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Note or the
Conversion Shares, or the fairness or suitability of the investment in the Note
or the Conversion Shares, nor have such authorities passed upon or endorsed the
merits of the offering of the Note or the Conversion Shares.
 
(f)                 Transfer or Resale.  Buyer understands that except as
provided in the Investor Registration Rights Agreement: (i) the interests in the
Note have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel selected by Buyer, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any
 
sale of such securities made in reliance on Rule 144 under the 1933 Act (or a
successor rule thereto) (“Rule 144”) may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of such
securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  The Company reserves the right to place
stop transfer instructions against the shares and certificates for
the  Conversion Shares.
 
(g)                 Legends.  Buyer understands that the certificates or other
instruments representing the interests in the Note and or the Conversion Shares
shall bear a restrictive legend in substantially the following form (and a stop
­transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
The legend set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder of
the  Conversion Shares upon which it is stamped, if, unless otherwise required
by state securities laws, (i) in connection with a sale transaction, provided
the  Conversion Shares are registered under the 1933 Act or (ii) in connection
with a sale transaction, after such holder provides the Company with an opinion
of counsel, which opinion shall be in form, substance and scope reasonably
acceptable to counsel for the Company, to the effect that a public sale,
assignment or transfer of the  Conversion Shares may be made without
registration under the 1933 Act.
 
(h)                 Authorization, Enforcement.  This Agreement has been duly
and validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 

 
3

--------------------------------------------------------------------------------

 

(i)                 Receipt of Documents.  Buyer and his or its counsel has
received and read in their entirety:  (i) this Agreement and each
representation, warranty and covenant set forth herein, the Security Agreement,
the Investor Registration Rights Agreement, the Escrow Agreement, and the
Irrevocable transfer Agent Instructions; (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; and (iii) answers to all questions
Buyer submitted to the Company regarding an investment in the Company; and Buyer
has relied on the information contained therein and has not been furnished any
other documents, literature, memorandum or prospectus.
 
(j)                 Due Formation of Corporate and Other Buyer.  If the Buyer is
a corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Note and is not prohibited from doing so.
 
(k)                 No Legal Advice From the Company.  Buyer acknowledges, that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors.  Buyer is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants as of the date hereof and as of the Closing
Date to each of the Buyer that:
 
(a)           Organization and Qualification.  The Company and its subsidiaries
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries taken as a whole.
 
(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform the Transaction Documents, and any related agreements,
and to issue the Note and the  Conversion Shares in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Transaction Documents
and any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Note, the  Conversion Shares  and the reservation for issuance
and the issuance of the  Conversion Shares issuable upon  conversion or exercise
thereof, have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the
 

 
4

--------------------------------------------------------------------------------

 

Company, its Board of Directors or its stockholders, (iii) the Transaction
Documents and any related agreements have been duly executed and delivered by
the Company, (iv) the Transaction Documents and any related agreements
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.  The
Company knows of no reason why the Company cannot file the registration
statement as required under the Investor Registration Rights Agreement or
perform any of the Company’s other obligations to the Buyer.
 
(c)           Capitalization.  The authorized capital stock of the Company
consists of 500,000,000 shares of Common Stock, par value $.001 per share,
20,000,000 shares of Preferred Stock, par value $.001 per share.  As of the date
hereof, the Company has 110,934,258 shares of Common Stock and 285,354 shares of
Preferred Stock issued and outstanding. All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  No shares of Common Stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company.  As of the date of this
Agreement, (i) except as set forth on Schedule II attached hereto, including
specifically the transactions with LaJolla Cove Investors, Inc., there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) except
as set forth on Schedule II attached hereto, including specifically the
transactions with LaJolla Cove Investors, Inc., there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement) and (iv) there are no outstanding registration statements and there
are no outstanding comment letters from the SEC or any other regulatory
agency.  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Note as
described in this Agreement.  The Company has furnished to the Buyer true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”), and the
terms of all securities convertible into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto other than stock
options issued to employees and consultants.
 
(d)           Issuance of Securities.  The Note is duly authorized and, when
issued and paid for in accordance with the terms hereof, shall be duly issued,
fully paid and nonassessable, are free from all taxes, liens and charges with
respect to the issue thereof.  The Conversion Shares issuable upon conversion of
the Note have been duly authorized and reserved for issuance.  Upon conversion
or exercise in accordance with the Note the Conversion Shares will be duly
issued, fully paid and nonassessable.
 

 
5

--------------------------------------------------------------------------------

 

(e)           No Conflicts.  The execution, delivery and performance of this
Agreement and the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby will not (i) result in a
violation of the Articles of Incorporation or the By-laws or (ii), to the
knowledge of the Company, conflict with or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of The National
Association of Securities Dealers Inc.’s OTC Bulletin Board on which the Common
Shares may be quoted) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected.  To the best knowledge of the Company, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or, any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries.  The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically contemplated by this Agreement and as required
under the 1933 Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof, except for any required post-Closing notice filings under
applicable United States federal or state securities laws, if any.
 
(f)           SEC Documents: Financial Statements.  The Company has filed or
furnished, as applicable, all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) (all of the foregoing filed
prior to the date hereof or amended after the date hereof and all exhibits and
schedules included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”).  The Company has delivered to the Buyer or their
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with U.S.
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such Financial
Statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and, fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
 

 
6

--------------------------------------------------------------------------------

 

operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
(g)            No Material Misstatement or Omission.  None of the Company’s SEC
Documents at the time of filing and none of the representation and warranties
made in this Agreement or any of the other  Transaction Documents include any
untrue statements of material fact, nor do the Company’s SEC Documents at the
time of filing and none of the representations and warranties made in this
Agreement or any of the other Transaction Documents omit to state any material
fact required to be stated therein necessary to make the statements made, in
light of the circumstances under which they were made, not misleading.
 
(h)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would (i) have a material adverse effect
on the transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) except as expressly disclosed in the SEC Documents, have a material
adverse effect on the business, operations, properties, financial condition or
results of  operations of the Company and its subsidiaries taken as a whole.
 
(i)                 Acknowledgment Regarding Buyer’s Purchase of the Interest in
the Note.  The Company acknowledges and agrees that the Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of its
interest in the Note or the Conversion Shares.  The Company further represents
to the Buyer that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation by the Company and its
representatives.
 
(j)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Note or the  Conversion Shares.
 
(k)           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Note or the Conversion Shares under the 1933 Act or cause this offering of the
Note or the Conversion Shares to be integrated with prior offerings by the
Company for purposes of the 1933 Act.
 

 
7

--------------------------------------------------------------------------------

 

(l)           Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
(m)           Intellectual Property Rights.  The Company and its subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
(n)           Environmental Laws.  The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval.
 
(o)           Title.  Any real property and facilities held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.
 
(p)           Insurance.  The Company and each of its subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.  Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.
 

 
8

--------------------------------------------------------------------------------

 

(q)           Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(r)           Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(s)           No Material Adverse Breaches, etc.  Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
material adverse effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.  Neither the Company nor any of its subsidiaries is in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a material adverse effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.
 
(t)           Tax Status.  The Company and each of its subsidiaries has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
(u)                 Certain Transactions.   Except for arm’s length transactions
pursuant to which the Company makes payments in the ordinary course of business
for an amount less than fifty thousand dollars ($50,000) and which are upon
terms no less favorable than the Company could obtain from third parties and
other than the grant of stock options disclosed in the SEC Documents, none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the
 

 
9

--------------------------------------------------------------------------------

 

Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
 
(v)           Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties except a first right of refusal regarding financing by La Jolla Cove
Investors, Inc.
 
(w)           Schedule of Indebtedness.  The schedule of the Company’s debt and
other liabilities included on Schedule 4(j) attached hereto is complete and
accurate.
 
4,           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.
 
(b)           Form D.  The Company agrees to file a Form D with respect to the
Conversion Shares as required under Regulation D and to provide a copy thereof
to Buyer promptly after such filing.  The Company shall, on or before the
applicable Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Conversion Shares, or obtain an exemption
for the Conversion Shares for sale to the Buyer at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such action so taken to the
Buyer on or prior to the applicable Closing Date.
 
(c)           Reporting Status.  Until the earlier of (i) the date as of which
the Buyer may sell all of the  Conversion Shares without restriction pursuant to
Rule 144(k) promulgated under the 1933 Act (or successor thereto), or (ii) the
date on which (A) the Buyer shall have sold all the  Conversion Shares and (B)
none of the Note are outstanding (the “Registration Period”), the Company shall
file in a timely manner all reports required to be filed with the SEC pursuant
to the 1934 Act and the regulations of the SEC thereunder, and the Company shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.
 
(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Note to complete the drilling of six wells on the Kentucky Field.
 
(e)           Reservation of Shares.  The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the issuance of the  Conversion Shares.  If at any time the Company
does not have available such shares of Common Stock as shall from time to time
be sufficient to effect the conversion of all of the  Conversion Shares of the
Company, the Company, within ten (10) business days for the sole purpose of
increasing the number of shares authorized shall either (i) obtain sufficient
written consents from the Company’s shareholders and file an Information
Statement with the Securities and Exchange Commission (the “SEC”) or (ii) file a
preliminary proxy statement with the SEC and shall call
 

 
10

--------------------------------------------------------------------------------

 

and hold a special meeting of the shareholders as soon as practicable after such
occurrence..  The Company’s management shall recommend to the shareholders to
vote in favor of increasing the number of shares of Common Stock
authorized.  Management shall also vote all of its shares in favor of increasing
the number of authorized shares of Common Stock. Notwithstanding the foregoing,
the Buyer hereby acknowledge that the Company currently does not have sufficient
shares of its Common Stock authorized as shall be necessary to effect the
issuance of the Conversion Shares, but has obtained the written consent of a
sufficient number of votes of its shareholders to authorize such increase and
has filed an Information Statement with the SEC reflecting such approval.
 
(f)                         Fees and Expenses.  Other than as set forth herein,
each of the Company and the Buyer shall pay all costs and expenses incurred by
such party in connection with the negotiation, investigation, preparation,
execution and delivery of the Transaction Documents and any other documents
relating to this transaction.
 
(i)           The Company shall pay the Buyer a commitment fee of seven percent
(7%) of the Purchase Price, which shall be paid directly from the proceeds of
the Closing.
 
(ii)           The Company has agreed to pay a structuring fee to Buyer of
Seventeen Thousand Five Hundred Dollars ($17,500), Ten Thousand Dollars
($10,000) of which has been paid with the remaining amount paid directly from
the proceeds of the Closing.
 
(iii)           The Company shall pay the Buyer a Loan Commitment Fee of two
percent (2%) of the Purchase Price, which shall be paid directly from the
proceeds of the Closing.
 
(iv)           In lieu of issuing additional warrants to the Buyer, the Company
shall issue to the Buyer Four Million Seven Hundred Thousand (4,700,000) shares
of restricted Common Stock.
 
(g)           Corporate Existence.  So long as any of the interests in the Note
remain outstanding, the Company shall not directly or indirectly consummate any
merger, reorganization, restructuring, reverse stock split consolidation, sale
of all or substantially all of the Company’s assets or any similar transaction
or related transactions (each such transaction, an “Organizational Change”)
unless, prior to the consummation an Organizational Change, the Company obtains
the written consent of Buyer which consent shall not be unreasonably withheld or
delayed.  In any such case, the Company will make appropriate provision with
respect to such holders’ rights and interests to insure that the provisions of
this Section 4(g) will thereafter be applicable to the Note.
 
(h)            Transactions With Affiliates.  So long as any Notes are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement (an “Affiliate Transaction”) with any of its or any subsidiary’s
officers or directors, or persons who were officers or directors of the Company
at
 

 
11

--------------------------------------------------------------------------------

 

any time during the previous two (2) years, stockholders who beneficially own
five percent (5%) or more of the Common Stock, or Affiliates (as defined below)
or with any individual related by blood, marriage, or adoption to any such
individual or with any entity in which any such entity or individual owns a five
percent (5%) or more beneficial interest (each a “Related Party”) for an
aggregate amount for all Affiliate Transactions with such Related Party in
excess of fifty thousand dollars ($50,000), except for (a) customary employment
arrangements and benefit programs on reasonable terms, (b) any investment in an
Affiliate of the Company,  (c) any Affiliate Transaction on an arms-length basis
on terms no less favorable than terms which would have been obtainable from a
person other than such Related Party, or (d) any Affiliate Transaction which is
approved by a majority of the disinterested directors of the Company, for
purposes hereof, any director who is also an officer of the Company or any
subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment, or arrangement.  “Affiliate” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity.  “Control” or “controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.  In the
event the Company wishes to engage in an Affiliate Transaction valued in excess
of fifty thousand dollars ($50,000) the Buyer and the Company shall agree upon
an independent third party who shall be engaged at the Company’s expense to
determine whether such Affiliate Transaction is permissible pursuant to one or
more of (a) through (d) of this paragraph.
 
(i)           Transfer Agent.  The Company covenants and agrees that, in the
event that the Company’s agency relationship with the transfer agent should be
terminated for any reason prior to a date which is two (2) years after the
Closing Date, the Company shall immediately appoint a new transfer agent and
shall require that the new transfer agent execute and agree to be bound by the
terms of the Irrevocable Transfer Agent Instructions (as defined herein).
 
(j)           Restriction on Issuance of the Capital Stock and Incurrence of
Debt. Except for the Securities Purchase Agreement dated the date hereof between
the Company and Trafalgar Capital Specialized Investment Fund, Luxembourg, and
except for shares of the Company’s common stock permitted to be issued pursuant
to the securities purchase agreement between the Company and Buyer entered into
as of December 31, 2007, so long as any of the principal of or interest on the
Note remains unpaid and unconverted, the Company shall not, without the prior
consent of the Buyer:  (i) issue or sell in excess of fifty thousand dollars
($50,000) worth of Common Stock or Preferred Stock, none of which shall be
issued or sold without consideration or for a consideration per share less than
the bid price of the Common Stock determined immediately prior to its issuance,
(ii) issue or sell in excess of fifty thousand dollars ($50,000) worth of
Preferred Stock, warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock,
however no Preferred Stock or Common Stock shall be issued or sold without
consideration or for a consideration per share less than such Common Stock’s bid
price value determined immediately prior to its issuance, (iii) enter into any
security instrument granting the holder a security interest in any of the assets
of the Company, (iv) file any registration statement on Form S-8 or (v) other
than in the ordinary course of business consistent with past practice, directly
or indirectly permit,
 

 
12

--------------------------------------------------------------------------------

 

create, incur assume, permit to exist, increase, renew or extend on or after the
date hereof any additional debt or permit any subsidiary of the Company to do or
allow any of the foregoing without the Buyer’s prior written consent beyond that
which is set forth in Schedule 4(j) attached hereto.   In the event that Buyer
does provide its consent hereunder to issue any such securities described under
(i), (ii) or (iv) of this Section or the Company issues any of the Common Stock
permitted to be issued under the Prior Agreement, in either event if the Company
defaults under the Note, the Fixed Price under the Note shall be equal to the
lesser of: (a) the Fixed Price as defined therein and (b) eighty-five percent
(85%) of the lowest consideration paid per share for any such security issued by
the Company.
 


 


 
5.            TRANSFER AGENT INSTRUCTIONS.
 
The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent irrevocably appointing James G. Dodrill II, P.A. as its agent for
purpose of having certificates issued, registered in the name of the Buyer or
its respective nominee(s), for the  Conversion Shares representing such amounts
of the Note as specified from time to time by the Buyer to the Company upon
conversion of the Note, for interest owed pursuant to the  Notes, and for any
and all Liquidated Damages (as this term is defined in the Investor Registration
Rights Agreement).  James G. Dodrill II, P.A. shall be paid a cash fee of One
Hundred Dollars ($100) for every occasion they act pursuant to the Irrevocable
Transfer Agent Instructions.  The Company shall not change its transfer agent
without the express written consent of the Buyer, which may be withheld by the
Buyer in its sole discretion.  Prior to registration of the Conversion Shares
under the 1933 Act, all such certificates shall bear the restrictive legend
specified in Section 2(g) of this Agreement.  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, and stop transfer instructions to give effect to Section 2(g)
hereof (in the case of the Conversion Shares prior to registration of such
shares under the 1933 Act) will be given by the Company to its transfer agent
and that the  Conversion Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the Investor Registration Rights Agreement.  Nothing in this Section 5 shall
affect in any way the Buyer’s obligations and agreement to comply with all
applicable securities laws upon resale of Conversion Shares.  If the Buyer
provides the Company with an opinion of counsel, in form, scope and substance
customary for opinions of counsel in comparable transactions and reasonably
acceptable to the Company’s counsel, to the effect that registration of a resale
by the Buyer of any of the Conversion Shares is not required under the 1933 Act,
the Company shall within two (2) business days instruct its transfer agent to
issue one or more certificates in such name and in such denominations as
specified by the Buyer.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyer shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate
 
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.
 
6.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Note to the Buyer
at the Closings is subject to the satisfaction, at or before the Closing Dates,
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
(a)           Buyer shall have executed this Agreement, the Security Agreement,
the Escrow Agreement and the Investor Registration Rights Agreement and
delivered the same to the Company.
 
(b)           The Buyer shall have delivered to the Escrow Agent the Purchase
Price for Note in respective amounts as set forth next to Buyer as outlined on
Schedule I attached hereto and the Escrow Agent shall have delivered the net
proceeds to the Company by wire transfer of immediately available U.S. funds
pursuant to the wire instructions provided by the Company.
 
(c)           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Dates.
 
(d)           The Company shall have filed a form UCC-1 with regard to the
Pledged Property and Pledged Collateral as detailed in the Security Agreement
dated the date hereof and provided proof of such filing to the Buyer.
 
7.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer hereunder to purchase the Note at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:
 
(a)           The Company shall have executed this Agreement, the Security
Agreement, the Note in such amounts as purchased by Buyer hereunder), the Escrow
Agreement, the Irrevocable Transfer Instructions, the Warrant and the Investor
Registration Rights Agreement, and delivered the same to the Buyer.
 
(b)           The trading in the Common Shares on the OTCBB shall not have been
suspended for any reason.
 
(c)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Dates as though made at that time (except for
 

 
13

--------------------------------------------------------------------------------

 

representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Dates.  If
requested by the Buyer, the Buyer shall have received a certificate, executed by
the President of the Company, dated as of the Closing Dates, to the foregoing
effect and as to such other matters as may be reasonably requested by the Buyer
including, without limitation an update as of the Closing Dates regarding the
representation contained in Section 3(c) above.
 
(d)           The Company shall have executed and delivered to the Buyer the
Note in the respective amounts set forth opposite Buyer name on Schedule I
attached hereto.
 
(e)           The Buyer shall have received an opinion of counsel from counsel
to the Company in a form satisfactory to the Buyer.
 
(f)           The Company shall have provided to the Buyer a certificate of good
standing from the secretary of state from the state in which the Company is
incorporated.
 
(g)           As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Note, shares of Common Stock to effect the conversion of all
of the Conversion Shares then outstanding.
 
(h)           The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
(i)           The Company shall have provided to the Buyer an acknowledgement,
to the satisfaction of the Buyer, from the Company’s independent certified
public accountants as to its ability to provide all consents required in order
to file a registration statement in connection with this transaction.
 
(j)           The Company shall have filed a form UCC-1 or such other forms as
may be required to perfect the Buyer’(s’) interest in the Pledged Property and
Pledged Collateral as detailed in the Security Agreement dated the date hereof
and provided proof of such filing to the Buyer.
 
(k)           Buyer’s due diligence shall have been completed to Buyer’s
satisfaction.
 
8.           INDEMNIFICATION.
 
(a)           In consideration of the Buyer’s execution and delivery of this
Agreement and acquiring the Note and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer and each
other holder of the Note and the  Conversion Shares, and all of their officers,
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims,
 

 
14

--------------------------------------------------------------------------------

 

losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Buyer Indemnitees or any of them as a result of,
or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, the Note or
the Investor Registration Rights Agreement or any other certificate, instrument
or document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement, or the
Investor Registration Rights Agreement or any other certificate, instrument or
document contemplated hereby or thereby, or (c) any cause of action, suit or
claim brought or made against such Indemnitee by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Indemnities, any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Note or the status of the Buyer or holder of the Note  the  Conversion
Shares,  as a Buyer of Note in the Company.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
(b)           In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Buyer’s other obligations under this
Agreement, the Buyer shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the Buyer
in this Agreement, the Note or the Investor Registration Rights Agreement or any
other certificate, instrument or document contemplated hereby or thereby
executed by the Buyer, (b) any breach of any covenant, agreement or obligation
of the Buyer contained in this Agreement, the Note, the Investor Registration
Rights Agreement or any other certificate, instrument or document contemplated
hereby or thereby executed by the Buyer, or (c) any cause of action, suit or
claim brought or made against such Company Indemnitee based on material
misrepresentations or due to a material breach and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement, the
Note, the Investor Registration Rights Agreement or any other certificate
instrument, document or agreement executed pursuant hereto by any of the Company
Indemnities.  To the extent that the foregoing undertaking by Buyer may be
unenforceable for any reason, Buyer shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
9.           GOVERNING LAW: MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Florida without regard
to the principles of conflict of laws.  The parties further agree that any
action between them shall be heard in Broward County, Florida and expressly
consent to the jurisdiction and venue of the State Court sitting in Broward
 

 
15

--------------------------------------------------------------------------------

 

County, Florida and the United States District Court for the Southern District
of Florida for the adjudication of any civil action asserted pursuant to this
Paragraph.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.
 
(c)           Recitals and Headings.  The recitals of this Agreement are an
integral part of this Agreement and shall be incorporated herein as if made a
part of this Agreement.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Blair Merriam, CEO
 
14850 Montfort Drive, Suite 131
 
Dallas, Texas 75254
 
Telephone: (303) 881-2604
 
Facsimile: (480)287-9560
   
With a copy to:
Michael J. Tauger, Esq.
 
5445 DTC Parkway, Suite 520
 
Greenwood Village, CO 80111
 
Telephone: (303) 713-0363
 
Facsimile: (720)489-1587
   
If to the Transfer Agent, to:
Corporate Stock Transfer, Inc.
 
3200 Cherry Creek Drive South, Suite 430
 
Denver, CO 80209
 
Attn: Carylyn Bell
 
Telephone: (303) 282-800
 
Facsimile: (303) 282-5800
   
With Copy to:
James G. Dodrill II, P.A.
 
5800 Hamilton Way
 
Boca Raton, FL  33496
 
Attention:                                Jim Dodrill, Esq.
 
Telephone:                                (561) 862-0529
 
Facsimile:                                (561) 892-7787
   

If to the Buyer, to its address and facsimile number on Schedule I, with copies
to the Buyer’s counsel as set forth on Schedule I.  Each party shall provide
five (5) days’ prior written notice to the other party of any change in address
or facsimile number.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)           Survival.  Unless this Agreement is terminated under Section 9(l),
the representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years following the date on which the Note are
converted in full.  The Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 

 
16

--------------------------------------------------------------------------------

 

(j)           Publicity.  The Company and the Buyer shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyer, to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (the Company shall use its best efforts to consult the Buyer in
connection with any such press release or other public disclosure prior to its
release and Buyer shall be provided with a copy thereof upon release thereof).
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(l)           Termination.  In the event that the Closing shall not have
occurred with respect to the Buyer on or before five (5) business days from the
date hereof due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, that if this Agreement is terminated by the
Company pursuant to this Section 9(l), the Company shall remain obligated to pay
the Buyer for the structuring fee described in Section 4(g) above.
 
(m)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 



 
COMPANY:
 
PLATINA ENERGY GROUP, INC.
     
By:                                                                
 
Name: Blair Merriam
 
Title:                      Chief Executive Officer
   




 
BUYER:
 
TRAFALGAR CAPITAL SPECIALIZED
 
INVESTMENT FUND, LUXEMBOURG
 
By:           Trafalgar Capital Sarl
 
Its:           General Partner
     
By:                                                                
 
Name:                      Andrew Garai
 
Title:                      Chairman of the Board




 
18

--------------------------------------------------------------------------------

 



EXHIBIT A


 
FORM OF INVESTOR REGISTRATION RIGHTS AGREEMENT
 







 
19

--------------------------------------------------------------------------------

 



EXHIBIT B


 
FORM OF ESCROW AGREEMENT
 







 
20

--------------------------------------------------------------------------------

 



EXHIBIT C
 
TRANSFER AGENT INSTRUCTIONS
 



 
21

--------------------------------------------------------------------------------

 



EXHIBIT D




 
FORM OF SECURITY AGREEMENT
 



 
22

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
 
SCHEDULE OF BUYER
 


Name
Signature
Address/Facsimile
Number of Buyer
Amount of Subscription
   
8-10 Rue Mathias Hardt
 
Trafalgar Capital Specialized
By:           Trafalgar Capital Sarl
BP 3023
$        1,200,000
Investment Fund, Luxembourg
Its:           General Partner
L-1030 Luxembourg
     
Facsimile:
     
011-44-207-405-0161
   
By:                                
and
   
Name:                      Andrew Garai
001-786-323-1651
   
Its:           Chairman of the Board
   



Buyer’s Counsel:


James G. Dodrill II, P.A.
5800 Hamilton Way
Boca Raton, FL  33496
Telephone: (561) 862-0529
Facsimile: (561) 892-7787







 
23

--------------------------------------------------------------------------------

 



SCHEDULE 4(j)


SCHEDULE OF INDEBTEDNESS

 
24

--------------------------------------------------------------------------------

 













 
SCHEDULE II
 
CURRENT OUTSTANDING RIGHTS TO ACQUIRE COMPANY
SECURITIES AND OUTSTANDING DEBT SECURITIES

 
25

--------------------------------------------------------------------------------

 
